Citation Nr: 0522425	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-14 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from February 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Baltimore, 
Maryland, Regional Office (RO) that granted service 
connection for hepatitis C infection and assigned an initial 
rating of 10 percent.  Appellant contends that a higher 
initial rating should have been assigned.

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

Appellant testified in a hearing at the Board's offices in 
Washington, D.C., in October 2003.  The Veterans Law Judge 
who presided over that hearing is no longer with the Board.  
Appellant was advised of his right to have a new hearing 
before a current Veterans Law Judge, but he did not respond.  
The Board will accordingly proceed with appellate review 
based on the evidence of record, including the transcript of 
the October 2003 hearing.


FINDINGS OF FACT

1.  Appellant has service connection for hepatitis C, 
effective July 17, 2000, with an assigned initial rating of 
10 percent.

2.  As of July 2000, appellant's hepatitis infection was 
manifested by minimal liver damage and associated fatigue, 
anxiety, and gastrointestinal disturbance, and by a regimen 
of therapy involving Interferon.  Its manifestations did not 
include disabling recurring episodes of gastrointestinal 
disturbance, fatigue, and mental depression.

3.  The rating schedule for hepatitis C changed in July 2001.  
As of July 2001, appellant's hepatitis infection has been 
manifested by daily fatigue and malaise, with weight loss but 
without medical evidence of hepatomegaly or evidence of 
incapacitating episodes within the preceding 12 months.  

4.  The old rating criteria are more favorable to the 
appellant throughout the rating period.


CONCLUSION OF LAW

With resolution of reasonable doubt in appellant's favor, 
schedular criteria for an initial rating of 30 percent, but 
no more, for residuals of hepatitis C infection are more 
nearly approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.114, Diagnostic Code 7345 (2000) and Diagnostic Code 7354 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision herein under appeal was issued after 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, the rating decision under appeal 
(granted service connection for hepatitis C infection and 
assigning a 10 percent initial rating) was issued in November 
2001.  RO sent appellant VCAA duty-to-assist letters in June 
2002 and April 2004.  Neither of these two duty-to-assist 
letters expressly satisfied the fourth element ("give us 
everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in September 2002, and the 
Supplemental Statement of the Case (SSOC) in February 2003 
all listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC) and from those 
private medical providers that appellant identified as having 
potentially relevant evidence for development.  Appellant was 
afforded a VA medical examination in conjunction with this 
appeal, and he testified in a hearing before the Board in 
support of his claim.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  He 
sustained multiple fragment wounds in Vietnam in October 1969 
and underwent blood transfusion.  The in-service blood 
transfusion subsequently became the basis for service 
connection for his hepatitis C infection.

The file contains a letter dated June 2000 from The Hepatitis 
Study Center, a private medical provider.  The letter asserts 
that appellant was then being treated for a chronic liver 
disease but was fully able to perform work as a firefighter, 
with no evidence of decompensated liver disease or of liver 
function abnormality.

The file contains progress notes by Dr. M.D.N., a private 
physician, for the period April 2000 to March 2001.  A note 
dated April 25, 2000, states that a liver biopsy in August 
1994 had shown early cirrhosis; current impression was 
chronic hepatitis C with liver biopsy showing early 
micronodular cirrhosis and elevated liver enzymes and 
Ferritin indicative of ongoing inflammation.  Note dated May 
2000 to March 2001 show that appellant was placed on a 48-
week regimen of combination Rebetron, during which he 
experienced fatigue and myalgias that tapered off as the 
medication was decreased.  In the last note chronologically 
(March 30, 2001), appellant denied fatigue, malaise, 
headaches, insomnia, alopecia, abdominal pain, or anorexia.  
The notes indicate that appellant was eating a normal diet 
during the period.  The notes also show that appellant 
developed depression during the period, related to social and 
occupational concerns but exacerbated by Interferon; at the 
time of the March 30 progress note the depression was 
asymptomatic.

The file contains a treatment note by Dr. P.L., a private 
physician, dated August 2001, assessing that appellant had 
anemia, more than likely due to Interferon.

A letter from nurse D.R.B. dated October 2001 stated that 
appellant had developed hemolytic anemia, and that the 
condition was secondary to medication for his 
gastrointestinal disorder (i.e., hepatitis).  The anemia was 
resolving at the time of the letter.  

A rating decision dated November 2001 granted service 
connection for hepatitis C.  The effective date of July 17, 
2000, the date that RO received appellant's claim for service 
connection.  The initial rating assigned was 10 percent.

A note from Dr. G.M. dated December 2001 states that 
appellant complained of headaches, fatigue, loss of appetite, 
and mild depression.  Appellant was able to maintain his 
weight at 155 pounds.  A note dated January 2002 states that 
hepatitis C was getting worse, and that appellant's weight 
was at 140 pounds with muscle wasting.  A note dated February 
2002 states that fatigue remained problematic (appellant was 
unable to do anything), appetite was still depressed, and 
weight was approximately 140 pounds.

Appellant submitted a Notice of Disagreement (NOD) in 
February 2002.  The NOD asserts that appellant experienced 
fatigue, weakness, muscle and joint aches, muscle cramps in 
the feet, loss of appetite, loss of 30 pounds, nausea, 
diarrhea, headaches, anxiety, insomnia, and depression.  The 
NOD also asserts that appellant was on a restricted diet.  
The NOD asserts that appellant had been on interferon for 
more than 40 weeks, and was currently on PEG-interferon with 
ribivirin therapy.  

Notes by Dr. G.M. show that fatigue and medication were 
unchanged in March 2002; appellant's weight was down to 135 
pounds.  In April 2002, appellant's anemia had worsened but 
his weight was up to 142 pounds.  A note from June 2002 
states that appellant's treatment was discontinued (it had 
been scheduled to end in September).  A note from July 2002 
states that hepatitis was stable, and that appellant felt 
much better after medications were discontinued.
  
The file contains a report by Panel of Hearing Examiners, 
Fire and City Employee's Retirement System of the City of 
Baltimore dated July 2002.  The report states that, per 
review of medical evidence, appellant was no longer able to 
perform the duties of fireman due to hepatitis C, hemolytic 
anemia, and symptoms of shortness of breath, general malaise, 
and lethargy.  The report states that appellant should be 
eligible for ordinary disability retirement, pending 
reevaluation in one year.  

The file contains a surgical pathology report by Dr. S.L.B., 
a private pathologist, dated October 2002.  Dr. S.L.B. stated 
that study of liver tissue showed chronic hepatitis with 
piecemeal necrosis, bridging inflammation and acidophil 
bodies throughout the submitted tissue and involving all the 
portal tracts.  Testing showed extensive fibrosis in a 
pattern highly suspicious of cirrhosis.  

The file contains a letter by nurse D.R.B., undated but 
received in November 2002.   The letter asserted that 
appellant had been tried on two previous regimens and was 
considered not responsive to therapy.  D.R.B. noted that the 
liver biopsy of October 2002 had shown advanced fibrosis 
indefinite for cirrhosis.    

Appellant had a VA medical examination in December 2002.  The 
examiner reviewed appellant's C-file.  The examiner noted 
appellant's medical history, including the biopsy of October 
2002.  Appellant stated that he had not been hospitalized in 
the past 12 months for control of hepatitis symptoms.  
Appellant reported that he had weighed 170 pounds in 1999 and 
that his weight declined to 130 pounds by January 2002; his 
weight on examination in October 2002 was 140 pounds.  
Appellant reported an episode of vomiting two months 
previously. On examination, the liver could not be palpated; 
there was no evidence of ascites, jaundice, or edema.  The 
examiner's diagnosis was chronic hepatitis C; the only 
gastrointestinal abnormality associated with the condition 
was easy fatigue.

Appellant testified at the Board's offices in Washington in 
October 2003.  Appellant testified that he currently had 
fatigue and malaise, that he had no appetite, and that he had 
lost at least 20 percent of his original body weight (page 
3).  Appellant's liver is enlarged (page 3).  Appellant was 
currently on a regimen of Interferon; he had previously been 
on a combination regimen for a year, which was discontinued 
when the viral count went to zero, but the count rose again 
after the combination therapy was stopped (page 4).  
Appellant had nausea and vomiting with the combination 
therapy and now has common nausea and occasional vomiting 
(page 4).  He also has pain in the area of his liver (page 
4).  Appellant's fatigue is constant; he takes his injection 
on Monday, so he tends to have nausea on Tuesday through 
Thursday, gradually improving until the cycle begins again 
the following Monday (page 4).  Appellant has no salaried 
employment (page 5).  

Appellant testified that he does not receive routine 
treatment from VA (page 5-6).  He has not had recent 
inpatient care (page 6).  Appellant is physically able to 
drive a car, shop, and take care of daily chores such as 
mowing a small lawn using a riding lawn mower, but his 
endurance is only for a period of 15 minutes (page 8).  
Appellant would not feel safe driving for more than 30 
minutes (page 9).   
  
The file contains a City of Baltimore letter dated October 
2003 asserting that a Panel of Hearing Examiners had reviewed 
appellant's file and confirming that appellant remained 
disabled.  Appellant was therefore entitled to remain on non-
line-of-duty disability retirement without reexamination.

The file contains a VA clinical note dated December 2004 
showing that appellant presented with symptoms of 
dehydration.   Appellant reported current exhaustion and easy 
fatigability, including driving to VA or walking several 
blocks.  Walking up stairs caused shortness of breath; 
appellant also had chronic obstructive pulmonary disorder 
(COPD) with coin lesion in the right upper lobe, for which he 
took Combivent.  Appellant reported that he was unhappy about 
being unable to work, that his appetite tended to come and 
go.  Appellant reported nausea a great deal of the time, 
unrelieved by medication.  Appellant reported occasional very 
mild pain in the right upper quadrant once per week without 
food association.  Physical examination was not remarkable.  
The clinician's impression was evidence of decompensated 
liver.    

III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "original" rating and an "increased" rating 
claim; an appeal from an original assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the original disability rating, the Board will 
consider the severity of appellant's disability as of the 
effective date of service connection (July 17, 2000) and 
afterward.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Hepatitis C was previously rated under the 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (infectious hepatitis).  Effective July 
2, 2001, hepatitis C has been rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (hepatitis C or non-A non-B hepatitis).  
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.   Marcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGCPREC 11-97 (Mar. 24, 1997), VAOPGCPREC 3-2000 
(April 10, 2000).  Accordingly, the old criteria (pre-July 
2001) apply throughout if more favorable to appellant; the 
new criteria may be applied after July 2001 if more favorable 
to appellant.

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board finds that Diagnostic Codes 7345 (prior to July 2001) 
and 7354 (after July 2001) specifically apply to hepatitis C 
and that no other diagnostic codes are more appropriate.  

The old criteria (pre-July 2001) under Diagnostic Code 7345 
were as follows.  For a rating of 10 percent: demonstrable 
liver damage with mild gastrointestinal disturbance.  For a 
rating of 30 percent: minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures.  For a rating of 60 percent: with 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.   
For a rating of 100 percent: with marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000).

Applying these rating criteria to appellant's condition at 
the time that service connection became effective (June 
2000), the Board finds that appellant's condition most 
closely approximated the criteria for a rating of 30 percent.   
Appellant was at that time undergoing a 48-week regimen of 
treatment involving Interferon, which constitutes 
"therapeutic measures" within the meaning of the rating 
schedule, and there is medical documentation that appellant 
was concurrently experiencing fatigue and malaise consequent 
to either the infection or the treatment.  Rating at 60 
percent is not appropriate because there is no evidence of 
disabling recurring episodes of gastrointestinal disturbance, 
fatigue, or mental depression. 

The new criteria (effective July 2001) under Diagnostic Code 
7354 are as follows, with serologic evidence of hepatitis C 
infection and the following signs and symptoms due to 
hepatitis C infection.  For a rating of 10 percent: 
intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past 12-month period.  
For a rating of 20 percent: daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly) requiring 
dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks but less than four weeks during the past 12-month 
period.  For a rating of 40 percent: daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks but less than six weeks during the past 12-month 
period.  For a rating of 60 percent: daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period but not occurring 
constantly.  For a rating of 100 percent: near-constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  Note (1): evaluate sequelae such as cirrhosis or 
malignancy of the liver under an appropriate diagnostic code, 
but do not use the same signs and symptoms as the basis for 
an evaluation under DC 7354 and under a DC for sequelae.  
Note (2): for purposes of evaluating conditions under DC 
7354, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 
7354 (2004).

Applying these criteria to appellant's condition on and after 
July 2, 2001, the Board finds that a rating of 20 percent 
most closely approximates appellant's symptoms.  Appellant 
reported continued daily fatigue and malaise, but there is no 
evidence of incapacitating episodes within the meaning of the 
rating schedule; also, appellant did experience some weight 
loss, but there is no clinical evidence of hepatomegaly.  

Since appellant is entitled to a rating of 30 percent under 
the old schedule and 20 percent under the new schedule, 
continued rating under the old schedule is more favorable to 
appellant.
  
In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
the evidence shows that there is marked interference with 
employment, since appellant was placed on disability 
retirement for the condition, but this does not appear to be 
interference with employment in excess of that envisioned by 
the rating schedule; also, there is no evidence of frequent 
periods of hospitalization.  The Board accordingly finds that 
extraschedular rating is not warranted in this case.


ORDER

An initial rating of 30 percent, but no more, for residuals 
of hepatitis C infection is granted, subject to the law and 
regulations governing the award of monetary benefits. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


